Order insofar as it grants a new trial reversed on the law and otherwise affirmed and proponents’ motion for a directed verdict on the question of undue influence granted and matter remitted to the Surrogate’s Court of Genesee County with direction to admit the will to probate, without costs of this appeal to any party. Memorandum: In this contested probate proceeding the jury has found that the execution of the purported will was procured by undue influence, fraud or restraint upon the testatrix. Upon motions duly made the Surrogate has made an order setting aside the verdict of the jury on the question of undue influence and directed that a new trial be had upon that question. Upon our review of the evidence we find it wholly insufficient in point of law to sustain the jury’s verdict upon the question of undue influence. Accordingly, there is no question of fact requiring a new trial and the motion to direct a verdict in favor of pro*801penents should therefore be granted (see Blum v. Fresh Grown Preserve Corp., 292 N. Y. 241, 245—246) and the probate of the will directed. All concur. (Cross appeals from an order of Genesee Surrogate’s Court, setting aside the verdict of a jury in favor of contestant as to Question 5, and granting a new trial, in a proceeding for probate of a will.) Present — McCurn, P. J., Vaughan, Wheeler, Williams and Bastow, JJ.